DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Examiner Amendment/Comment
2.	Claim 1-6 and 9-14 are allowed

Allowable Subject Matter
3.	The following is a statement of reasons for the indication of allowable subject matter:  The following is an examiner’s statement of reasons for allowance: the related art of record fails to disclose or suggest a combination of a plurality of a service kiosk for device storage isolation, for supporting a device-as-a-service model in business field.  The apparatus has a set of receptacles for electronic devices.  A power connector provides power to an electronic device stored in the receptacle. A data connector provides a data connection to the electronic device stored in the receptacle. A locking mechanism secures contents of the receptacle. The members of the set of receptacles are digitally isolated from other members of the set of receptacles. An authentication module authenticates a user based on a credential provided by the user, to control a selected locking mechanism of a selected member of the set of receptacles, based on the credential and the data received from a remote information technology module. A user interface module instructs the user through the process of storing a received electronic device in the selected receptacle, and retrieving a provided electronic device from the selected receptacle.  The backup device reduces support costs associated with sending out technicians to provide support as a device failure can be temporarily mitigated. The service kiosk incorporates digital isolation .
Consider claim 1, the best reference found during the process of examination, Gilbertson (U.S. 2017/0069148), discloses a method for commissioning a collection of electronic locks by inserting the same electronic key into each of the locks and recording in the electronic key and internal code unique to that lock which identifies the lock and is needed to open the lock and a method for biometrically permitted controlled secure access to a container having one of the commissioned electronic locks. A data processing machine is configured to make biometric identifications, credential identifications and input identifications to verify users using the system and control and regulate user access to locks or electronic cylinders.
Consider claim 1, another best reference found during the process of examination Rutledge (U.S. 9452884), discloses a secure repair kiosk system is provided for receiving 
Claims 12 and 14 recite features, among others, that are similar to the features that are discussed above with respect to claim 1.  Therefore, for reasons similar to those discussed above with respect to claim 1, therefore claims 12 and 14 are patentable over related arts.  Claims 2-6, 9-11and 13 variously depend from claims 1 and 12, respectively.  Therefore, these claims are patentable over in view of related arts for the reasons given with respect to claims 1.  
Therefore, claims 1-6 and 9-14 of the present application are considered novel, consequently, are allowed.
Citation of pertinent Prior Arts
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited.



Conclusion
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fekadeselassie Girma whose telephone number is (571) 270-5886.  The examiner can normally be reached on Monday thru Friday, 9:00 am – 5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph H. Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Fekadeselassie Girma/
Primary Examiner Art Unit 2689